Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving a time-frequency resources indication as allowed to be preempted by another terminal for data communication, the indication information indicating a first time-frequency resource that is preempted by the other terminal for data communication, the first time-frequency resource contains a preempted time domain unit and a preempted frequency domain unit, the first time-frequency resource belongs to the time-frequency resources that are indicated by the base station as allowed to be preempted by the other terminal for data communication and the first time-frequency resource at least partly overlaps with a second time-frequency resource allocated by the base station to the terminal for data communication, performing data communication with the base station using a part of the second time- frequency resource, which does not overlap with the first time-frequency resource as detailed in the dependent claims for such limitations. 
The closest prior art found by the Examiner is the previously cited references namely, (US 2011/0038345 A1) and (US 2011/0038345 A1).
However, the references alone and in combination do not teach or suggest allocation transmission resources that provide low latency services the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472